Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward J. Gardner, IV, appeals the district court’s order dismissing his amended complaint filed under 42 U.S.C. § 1983 (2006), for failure to comply with the court’s prior order directing him to file a complaint setting forth his claims in a short and plain statement, as required by Fed.R.Civ.P. 8(a), and warning him of the consequences of failing to comply. Our review of the record leads us to conclude that the district court did not abuse its discretion in finding that Gardner failed to comply with Rule 8. See Ciralsky v. Cent. Intelligence Agency, 355 F.3d 661, 668-69 (D.C.Cir.2004) (stating standard of review). Accordingly, we affirm the judgment of the district court. We deny Gardner’s motions for appointment of counsel, for stay pending appeal, and for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.